United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2641
                        ___________________________

                             Angel Romero-Romero

                            lllllllllllllllllllllPetitioner

                                          v.

            Eric H. Holder, Jr., Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                   ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                          Submitted: February 18, 2015
                             Filed: March 11, 2015
                                 [Unpublished]
                                 ____________

Before MURPHY, BOWMAN, and SHEPHERD
                         ____________

PER CURIAM.

      Guatemalan citizen Angel Romero-Romero petitions for review of the order of
the Board of Immigration Appeals upholding an immigration judge’s decision to deny
withholding of removal.1 After careful consideration, we conclude that substantial
evidence supports the denial: Romero-Romero failed to establish a clear probability
that his life or freedom would be threatened in Guatemala because of his membership
in a particular social group. See De Castro-Gutierrez v. Holder, 713 F.3d 375, 381
(8th Cir. 2013). We deny the petition for review.
                         ______________________________




      1
       The rulings denying asylum and relief under the Convention Against Torture
are not before us in this petition for review.

                                        -2-